                             Case 3:20-cv-02251-HZ                                      Document 1                Filed 12/23/20                   Page 1 of 12
                                                                                                                                      3,.' 20-W--zzSI - 513
Pro Se 7 (Rev. 12/16) Complaint fc;,r Employment Discrimination



                                           UNITED STATES DISTRICT                  COURT
                                                         -- - .              - ·- -· - .. -- - --
                                                       ~t--th .-,. I _1,q,11_-, r:r.r,vu 1_1.:,uv•JI\I
                                                                       r -,
                                                                                                                                                       .   -   --
                                                                                                                                                    r !Lc.iiC:._:i
                                                                                                                                                                     -,
                                                                       L·-          .   C-'-· -   --



                                                                             District of I[)      Rl5CrlVl

                                                                  (_ l \/   IL Division
                                                                        )
 ,~ow1a5 {)o-.v- eY\ b\;L~(S                                            )
                                                                                                       ,4vviC!2oN ~rvt'ces JtJc.
                                                                        )
  Cpe-t-'t·rtet'\e19                                                    )                              Ctespe"&o..vtt)
                                                                        )
                                                                        )
                                                                        )
                                                                        )
                                                                        )
                                                                        )
                                                                        )
                                                                        )
                                                                        )
                                                                        )
                                                                        ) CaseNo.
                                                                                                       (to be filled i11 by the Cleric's Office)

                           Plaintiff(s)
(Write the fall name of each plaintiffwho is filing this
complaint If the names of all the plaintiffs cannot fit in the
space above, please write "see attached" in the space and
attach an additional page with the full list qfnames.)
                                 -v-
                                                                             Jury Trial: (check
                                                                             one)
                                                                                                          !Yes              I
                                                                                                                                                   INo✓




                            Defendant(s)
(Write the fall name qfeach defendant who is being sued. Ifthe
names ofall the defendants cannotfit in the space above, please
write "see attached" in the space arid attach an additional page
with the fall list of names.)


                               COMPLAINT FOR EMPLOYMENT DISCRIMINATION

I.           The Parties to This Complaint
          A.            The Plaintiffts)

                     Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                     needed.
                                Name                                                        Du, g n rs·
                                                                       ,.... 11n\/\1111 L, l)h. II' r"M
                                Street Address                          L    iu,os.~. At.~c~~~,12.f>.
                                City and County                             Yl1' ,'J fl l AAl tit',,. . - 61, A e,lr /I' M,11,t'j
                                State and Zip Code                          m12.. . a11.,.7,,z
                                Telephone Number                            r~-;;,.. ~r J.-3l'tf
                                E-mail Address                              -tli\tluliin\~ ICJ,6i@o111Adll.<1'1WI,,
                                                                                                         V"   J

          B.            The Defendant(s)

                     Provide the information below for each defendant named in the complaint, whether the defendant is an
                     individual, a government agency, an organization, or a corporation. For an individual defendant,
                          Case   3:20-cv-02251-HZ Document 1 Filed 12/23/20
                           include the person's job or title (ifknown). Attach additional pages ifneeded.
                                                                                                                         Page 2 of 12

                    Defendant No. 1
                              N:anw                            f+J!JA/f20N <;e-rcv ,res..-c~c-
                              Job or Title (ifknawn)           'trnril\ ovnHCJY\
                              Street Address                    llC::o AlfAJ          t3u1fer-P,t+      \i\hu1
                              City and County                 ,i-11,d-Ar.t.le _,.. JWl_"-,l-rAJm¼l'l.h
                              State and Zip Code               f) Q ko-()'AJ t17 flloO
                              Telephone Number                 IL AJll'Alt}ul)n
                              E-mail Address (ifknawn)


                    Defendant No. 2
                              Name
                              Job or Title (ifknawn)
                              Street Address
                              City and County
                              ~tat12 and Z,ip Qqd12
                              Telephone Number
                              E-mail Address (ifknawnJ


                    Defendant No. 3
                              Name
                              Job or Title (ifknawn)
                              Street Address
                              City and County
                              State and Zip Code
                              Telephone Number
                              E-mail Address (ifknawn)


                    l)eferrclllrrt No. 4
                              Name
                              Job or Title (ifknawn)
                              Street Address
                              City and County
                              State and Zip Code
                              Telephone Number
                              E-mail Address (ifknawn)


          C.           Place of Employment

                    The address at which I sought employment or was employed by the defendant(s) is

                              Name                              A lllllltZDV\ ( PDI.J.-q)
                              Street Address                   ,-1$1) AJIA.J 51,\)it1Pr+ 1Nd.-l,
                              c;:ity a,rr<! Cot1rrty           ·, FJllu-:1-Aln fr> . - .JM II I -J..1..io i,M .bl
                              State and Zip Code               nR. CJ'7olnn
                              Telephone Number                 HA) k'.AJi)( I )ii'\

II.            Basis for Jurisdiction

      This action is brought
                         .
                             for discrimination in employment
                                                     .
                                                              pursuant to (check all that apply}:

                                     Title VII of the Civil Rights Act ofl964, as codified,42 U.S.C. §§ 2000e to2000e-17
                           (race,
                                    color, gender, religion, national origin).



      J                   a
                                      (Note: In order to bring suit in federal district court under Title VII, you must.first obtain
                                        Notice ofRight to Sue letter from the Equal Employment Opportunity Commission.)
I                                Case 3:20-cv-02251-HZ                                              Document 1                    Filed 12/23/20                         Page 3 of 12




.I... -.t .fJfv7:JJ:,
(o . ·-     •- ------· • - - -•-· - ..... - - -




              . . .. .
                                                   -----•••       ,. •. ' -- •   -• ··•--• -•------•-••--•-•----- ···••-•--• ·• ,. .... ···•-· ,..




                                                                 ?"cSofs1 1,tmor_~f.~eitd.i!j.offerjU1:~:1-5td~.tk fi?r!.~~L.
                                                                          .· .· - . . . . .·•··. . . . .
                                                                                                                                                       _,. - ..... , ....-•• - - __ __: ____ "




                                                                                                                                                                     . .. . - ~--- .. .
                                                                                                                                                                                                 •----• - - . • -----•••--" · - - -




.      --    -- -------·    -    ------------------··       -.   ------   ---- - --------      --   .,..   ___________________   •--   ·-   -------~   ---- -·-·------------------        ··-    ---·-------------------·-··•·--·--


..                 Jg_r Mi NLforn of f'ry&jl'.!}M( -Tws.wt1>t1:Jk lly_ trecmi,naffi{_
                    _!
~- _-- -- ---- ·-- _fe_g_ .w~,~is~ ~e. _l}_;~o_lelLr;er_.f6~Qlp-l9l<:L . __:. :·-----·-------------·--- -- -- -- ---------- ---
f·--· ·_ -        =·•- ·-·---. - - . -- : .. - ·... - ---"·-· -·---              ... _: __ ._____   ---------· --·-·--------· .,. ----· __: __.___ ----- -·--------,~------:~----.:·-------------·-. ----------·----·


. _ -~ •. J)fJe~>A.aJ terwis_~ c-oNR}fract'c~ of' M(f':1,<,~/.ogwie,n-1= ~.,__·________
~ ... -- __ --- -- ~-_Om_ q_ ~-QG-.:)0 l_'f__ -+W~5____ [e±~sed~- ft2)N5f e£!t_aM_c_ot fc- ··------r-~---·--
t . .. - . · ~ eJ«()L~ fi'/2-oYJO:eLfi LeJy 5hdL-eJ:ER)r-K.2im i -.. . ...
l- _______________ htq_J_o-thlAYVWn Qeswt_c_es1 __atD&_~ef_JoP1"liLe. . &3t2clcile_~_ Jolt_n~-~-
                                                                                                                                                                                                                 1




~- ---- .           ....    ------   ..· . ----------· ------- --·-- •-·- - -----· -·--·-----~·-----------------·--·-· - .. ·-----~-----------·                                                     ----------               ·-----.

     . ~··· . C                  011\ J i½9_t (o_t_.-1 '[- d. 0JJ).Tw..xs~. Tu<}(I'.',() BF+0!1J.e,,r Jr'cker. _________ _
                                YYJO_d1.1r1e ly. Joc);,_/M1c_uCei2s1e~·ak1d fQv:cg_tf__-fu_5_fQ_02 ___ ----------- _:_
1

            ________



                   w~[ ~I D~jec~-- _B,Utta'.11t:ct2t1fl11.Y-d ./riaiA5-SJ2Jtn__f__ _________ .
I - _: _____ . ___ _
~.                    . _re:1t&~fcd _ (l,1 ~ __0~fp~,£n.1~g__tt___00-f.V'..cn_t d~if 5-fg;f_ sbee.t12-r:o.vr"t£1--------- -
!. .. __ . w~s M drx,J [-e 1ire.prtd11£fit>"'1_of.~~er_ g5s-osl~2J-- ____ _
·- ---- .. --- .. --- - -·--- tll')._J .pr..es t:11+lr19 . sfutsii.ce.f. _-/J)_ h_qtJtf.. . op_eJq(±l_t)_ tJS. lorJ;y_J_tJ_pJJJd.r, ---
l                          ·    -A I
    __ --··---- ._____ . ___ If-f.V          le.
                                     ct"_e __11· ,:-:__ ___ . --- ____________ . ------·--:--- ____ ------ . __ -------
                                             .          .
                                                                                                                .
                                                                                                                        _. __________________ __:_______________ ~--------------------                    -


f---- ---- .... ---- -·•·--. --·- - ---- .. _. .. - -......... •- ·_ . -.-- -------· ---··•- ·_ -______ ·_·_ ·_. -- ·- _- ------ ·- ----· .. ·- - ------------ ----. ---· ---- ---------- --··-
'....-•·· _::t!. ___g-eJc,Jict:fr)c,n .-:.DA. 'f~'l'-1 :2 Dt9 'L wqc, ~r9!1fful.('f -<.. -
·_ ~- -· di$c)P, Li'fl Rd .Dy. Zlod?.._lfl'JL Re nee_BraJ/Jut. f (Jz, J: W"- s ·--·
~· .__ -1r;t -~ ~'.~~U4:tck:::~;:~b~ltl)d
t ____________ 2 __a._, _ __                         j~--- _
                                                                               5:1.:1: :t/2~t_~_J:Od·
                                   -----r---- _ ti.~-- ________ _J_[o _ i(Y)y_11 _&11___ L.0'1_r£-1-_t1:_1______
                                                                                                                                                                                                                             71
                                                                                                                                                                                                                                 ji,

►                           - rfl1. Brttd.1                      L\.,,f~ C~Me                   +v1 tv1e J~ tNj f r'ck-'"'g ctn d Stt,t' J. 0011 '+ ever -                                        11
 .                               Jo ~/\ctr "l=tJ Jfl€ ct:j'Cl{v') : i2e·ktv'11NJ wmlf eo-,rlLf                                                                              dep*r~                            of\/ tf-20--J,l
                     Case Age
                          3:20-cv-02251-HZ            Document 1 Filed 12/23/20 Page 4 of 12
                              Discrimination in Employment Act of 1967, as codified, 29 U.S.C. §§ 621 to 634.


                               (Note: In·order to bring suit in federal district court under the Age Discrimination in
                                       Employment Act, you must first file a charge with the Equal Employment
                        Opportunity                 Commission.)

                                Americans with Disabilities A,ct of1990, as codified., 42 lJ.S.(:. §§ 12ll2 to 12117.

                                (Note: In order to bring suit in federal district court under the Americans with
                        Disabiiities       Act, you must first obtain a Notice o/Right to Sue ietter from ihe Equai
                        Employment                   Opportunity Commission.)

                                Other federal law (specify the federal law):
                                                                                                          -- ..   -
                                Relevant state law (specify, ifknawn):


                                Relevant city or county law (specify, ifknawn):




Ill.        Statement of Claim

       Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
       facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
       involved and what each defendant did that caused the plaintiff harm or violated the plaintiffs rights, including
       the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
       write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

       A.         The discriminatory· conduct of which I complain in this action includes (check all that apply):


                                            Failure to hire me.
                         ,I                 Termination of my employment.
                                            Failure to promote me.
                                            Failure to accommodate my disability.
                         ,/                 Unequal terms and conditions of my employment.
                         ,I                 Retaliation.
                                            Other acts
                               (specify):
                                    (Note: Only those grounds raised in the charge filed with the Equal Employment
                                   Opportunity Commission can be considered by the federal district court under the
                                   federal employment discrimination statutes.)

       B.         It is my best recollection that the alleged discriminatory acts occurred on date( s)
                         l/-J.4-19              ,
                                                    'J?',J<-y-/Cf
       C.        I believe that defendant(s) (check one):
                                            is/are still committing these acts against me.
                         ✓                  fs/are !!<?t s@ cq~qiitti~ these 11cts agl_l!!l_St ~e.

       D.        Defendant(s) discriminated against me based on my (check all that apply and explain):
                                            race
                                            color
                                            gender/sex
                                            rc;ligio11
                                            national origin                                           ;


                                            age (year of                               l(only when asserting a claim of age
                              birth)                                                    discrimination.)
                                            disability or perceived disability (specify disability)



       E.        The facts of my case are as follows. Attach additional pages if needed.
                    I
                         Case 3:20-cv-02251-HZ                      Document 1            Filed 12/23/20         Page 5 of 12

  5fE
 ArrlrTcl<feD
        ~.O,L.,J:.
 f O,M rt IA-I'll I

                   (Not1 : As additional support for the facts ofyour claim, you may attach to this complaint a copy of
                   your ~harge filed with the Equal Employment Opportunity Commission, or the charge filed with the
                   relev ~nt state or city human rights division.)


lv.:.          Exb!lusti1 n of Federal Administrative Remedies

          A.        It is my best recollection that I filed a charge with the Equal Employment Opportunity Commission or-
                   my Equal Employment Opportunity counselor regarding the defendant's alleged discriminatory conduct
                   on (date)   QC,- J    s-.-;z D (C(
          B.          The Equal Employment Opportunity Commission (check one):
                                        has not issued a Notice of Right to Sue letter.

                           ✓
                                        issued a Notice of Right to Sue letter, which I
                                                          (l)Lf -
                                received on (date) / {') _..       Z OI   q                   I                   1-
                                   (Note: Attach a copy ofthe Notice ofRight to Sue letter from the Equal Employment
                                   Qppqrtu_nity c;o11f!11i~sion tq tli_is qo111pla,int}

          C.         Only litigants alleging age discrimination must answer this question.

                   Since filing my charge of age discrimination with the Equal Employment Opportunity Commission
                   regarding the defendant's alleged discriminatory conduct (check one):

                                        60 days or more have elapsed.
                                        less than 60 days have elapsed.

V.          Relief

          State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
          arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the
        amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive
        or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or punitive
         money damages.

               l""h-e.. plat t,tif.C clSk. to(' ~1e5 f e.r lJ rscrtV111 r 11.c<,+·hm I Re.,-
                't"'-Ll a:1-l uYl1 1.0 r0111J;-l I en1111'1\,t,-t,'w\, /-1.,,r ct ss 11,ien4t /Jn -
                wa.~ fa,,n-tetl t?Wlo ,\tf\ct.l-.,Ai'/(9 +-i 1>a/\do.ld ls.fre.~s1 De~or
                o~ dte1..'tcu.,fer , I\.J fh& reU eP SUMI\ of at S'Oo, oc>O, oo
VI.            Certification and Closing

          Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
          and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
          unnecessary delay, or needlessly increase the cost oflitigation; (2) is supported by existing law or by a
          nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
          evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
          opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
          requirements ofRule 11.



          A.         For Parties Without an Attorney

                   I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                      Case 3:20-cv-02251-HZ                   Document 1            Filed 12/23/20            Page 6 of 12
                served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                in the dismissal ofmy case.



signing:
                Date of
                             It2---i~ ~;-o2.o
                                                            Al

                Signature of Plaintiff                r- ~ I I C 4 - ~ Q · · ("J
                Printed Name of Plaintiff             1J-IIJ1M A-Scr5~B~,'<:

           B.     For Attorneys



signing:
                Pati;of
                             I
                Signature of Attorney
                Printed Name of Attorney
                Bar Number
                N8.II1~ <>fLaw f irrrt
                Street Address
                State and Zip Code
                Telephone Number
                E-mail Address



                                                                                                                   Page of 6
           Case 3:20-cv-02251-HZ             Document 1      Filed 12/23/20       Page 7 of 12


                              OREGON EMPLOYMENT DEPARTMENT                                                    ■
                                PO Box 14135 * Salem, Oregon 97309 5068
                        (503) 292-2057, (541) 388-6207 or (877) 345-3484 (toll free)
                                          Fax to (866) 345-1878

                                          Administrative Decision

  THOMAS D DU BOIS                                                      Date Issued:      January 17, 2020
  4410 SE ALDERCREST RD
  MILWAUKIE OR 97222-4708                                   Appeal Deadline Date:         February 06, 2020

                                                                            Cust ID:        42-116.030.985



__ OUTCOME/~ESULTADO:

  You are ALLOWED benefits on this claim, if otherwise eligible.

  Se le OTORGAN las beneficios en este reclamo, si de otra manera es elegible.

  FINDINGS:

  You were employed by AMAZON.COM SERVICES INC until December 7, 2019 when you were fired
  because you were involved in a workplace incident in which you raised your voice and told another
  employee to back his Industrial truck up and as a result your employer believes that you were
  intimidating the other employee. This was not a willful or wantonly negligent violation of the standards
  of behavior an employer has the right to expect because you needed to raise your voice in order to be
  heard over the noise of the warehouse to give direction to another employee to avoid an accident.




  LEGAL CONCLUSION/CONCLUSION JURIDICA:

  You were fired but not for misconduct connected with work.

  Usted no fue despedido par mala conducta relacionada con el trabajo.




  CORPORATE COST CONTROL                                           By: HEMJM09
  AMAZON.COM SERVICES INC                                          (Authorized Representative)
  PO BOX 17618                                                                             Decision # 83738
  MISSOULA, MT 59808-7618                                                    Form: CA_DSAlO       Rev: 0319



                                      4920                 431              42116030985
          Case 3:20-cv-02251-HZ             Document 1       Filed 12/23/20      Page 8 of 12


APPEAL RIGHTS/DERECHOS DE APELACION:

You have the right to appeal this decision if you do not believe it is correct. Your request for appeal must
be received no later than February 6, 2020. This decision ALLOWS benefits. If there are other decisions
affecting your eligibility for benefits, you must appeal those decision(s) separately.

Do not stop filing for weekly benefits if you are requesting unemployment during the appeal process.

Listed tiene el derecho de apelar esta decision si usted no cree que sea correcta. Su solicitud de
apelacion debe ser recibida a mas tardar el 6 de febrero de 2020. Esta decision OTORGA beneficios. Si
hay otras decisiones que afectan su elegibilidad para los beneficios, usted debe apelar esta(s)
decision(es) por separado.

No deje de hacer su reclamo semanal si usted esta solicitando beneficios de desempleo durante el
proceso de apelaci6n.

Date of Decision:     January 17, 2020




CORPORATE COST CONTROL                                          By: HEMJM09
AMAZON.COM SERVICES INC                                         (Authorized Representative)
PO BOX 17618                                                                            Decision# 83738
MISSOULA, MT 59808-7618                                                   Form: CA_DSA10      Rev: 0319



  540907324                          4920                 422
                     Case 3:20-cv-02251-HZ            Document 1         Filed 12/23/20      Page 9 of 12



                                                                                         ZIIIJRWJ•
                                                                                                            VAL HOYLE
                                                                                          ~LABOR&           Labor Commissioner
                                                                                          ~ INDUSTRIES
    September 25, 2020




    THOMAS DUBOIS
    4410 SE ALDERCREST RD
    PORTLAND, OR 97222

     RE:      Complainant:       Thomas Dubois
              Respondent:        Amazon.Com Services, Inc.
              Case#:             STEMWB190925-11460


    This letter is to inform you that the above-captioned complaint filed with the Civil Rights Division has been
    dismissed because the Division did not find sufficient evidence to continue our investigation. This is the
    Bureau's final determination. If you wish to pursue your claim(s) further, you may wish to consult an attorney
    regarding your right to file a civil suit.

    NOTICE OF RIGHT TO FILE A CNIL SUIT
    This is your 90-day notice letter: Although this case has been closed, pursuant to ORS 659A.880, you,
    the Complainant, may file a civil action against the Respondent under ORS 659A.885 within 90 days
    after the date of mailing of this 90-day notice. Any right to bring a civil action against the Respondent
    under ORS .659A.885 will be lost if the civil action is not commenced within 90 days after the date of
    the mailing of this 90-day notice. Note: If the complaint was a public accommodations case filed under
     ORS 659A.403 or 659A.406, the right to file suit in state circuit court expires one year from the date of the
     alleged violation.
    Further, if the Respondent is a public entity, to preserve the right to file a suit in state circuit court, the
    Complainant must also comply with the Oregon Tort Claims Act (ORS 30.260 to 30.300). Complainants
    interested in protecting these rights; should consult an attorney immediately regarding the requirements for
    filing. The Oregon State Bar referral number for Portland is 503-620-0222 or 800-452-7636.

    Requests for copies or viewing this file will be processed as explained on the enclosed double-sided Request for
    Public Records form.

    Sincerely,
    CNIL RIGHTS DNISION
    Administrative Support Unit
    Carol Johnson, CRD Administrator

    jl



    Enclosure(s)Request for Pµblic Records




f   Portland .• Salem • Eugene            a oregon.gov/boli                    I   (971) 673-0761
    Bend • Medford                        ,;w;, mailb@boli.state.or.us         ,. Ore. Relay TTY: 711
                    Case 3:20-cv-02251-HZ               Document 1                       Filed 12/23/20                      Page 10 of 12




                                    RECEIVE                                            BUREAlfOFLABOR. AND INDUSTRIES
                                                                                                       .                 .                        .     ,   .

                                                                                        CivilJights Divisign Cqrnpl,:1_~iJtM:Yiilawf9l Pra¢t:if~

                                     CIVlLl'llQHTSI>lVISION_
                                       J?ORTLt\ND OFFICE


   CbMPLAINANT:                                Case#:
   THOMA.SJJQBOIS .                            STEI\IIW819Q925;.'t:14~0



 . RESPONDENT;                                                                                                         Hcadqu~rter~:
   Amazon.com Setvices, Inc.                                                                                           Amazon;com Services, Inc,
   dba Amazon                                  Contact: Human Resources                                             410 '.Ferry Avcinue Nt>tth · ·.· .
   l250-NWSwi.ge.t1;:\1/ay                                                                                         ·Seattle, WA 98109
   Trqut,:lale,, OR 97Q.6Q

   County:     MuJ.trtontah                    # ofEmplbyees: so+



· :I, 'lp91I1a:s_Dµbqfa,,UI),tj.er p~nalfy o_fperJury; do depo$e ap.d say a$ follow$:

   Allegations: f ariege an unlawful employment practice based ori my pfotected;whi.stleblowirig.activities in
   that Respondentretalfated against me and sul?j ected me to a hostile wor.kenvito.runent.
   1..      I'was hired'byRespondeµt as ~Jev~l 1 inbound associate 0n or'i:tl:lou,t Noyember 13},2018. Iama,$O,
  year old Caucasian male;.
      2. . IftFebruary/March,2019, Tre_ported:concerns abouta coworker John Clarkbeing under the
      .influe11c¢ ofaic,ohQ't to 'mana~erRen¢e Bradbury.
      };         O,n April 2Q, 201;9,;l qll.estion,e,q. Ms, Brad]JutY and, her de,cision to keep M a,U~ged, injur~d wo.rl{er
       011 tb,e fqrkJ.ift\, Jql1nClark, and putti11g 'Mr Clark onthe,order pick.:er.tl1l~k possibly furthurm.g alle~¢d
    ,· injury.instead.of sending hlm fo medical treatment. 'I left work shoq\y after in disagreetnenty.,ith. Ms
      .Bradbury' decision.
 · ,4,           Qn April 24, 20 i9~ Ivls. Bradbury clisciplined me by assigning me to an outbound manual picker
· · :shift, whi_ch starts at O7:3'.d,:cani<ft<Y:ttie>duting:my wotkaudsaicl, "boii',t ever do :thatag~n:'' referring fo
.• Illy yarl}r qeptirtur~ qn_4?.20.,-4Q19. .                                                                                        ..
   s~       On or around 'June2O,{9 Irecieved employee ofthe month for May 2019\
  6. __ I attended· an.appealpanel on or around July 10th 2019, as a panel.member, and-questioned the
   validity o:futakt time'; to ops mgp. Clay. The ·associatewas tettninated aftei<ha:ving:a::miscru.rlage~ off fora
   n;ionthdtndreti.ir:t1~d to hibqund st◊w not a~le ,to,'"ineet;'' h~i:(Brandi)t~tiIJ1e; la,$kec1,:Ciay since. inbo:und
                                                        :   c"   •   •:   ••   •   ~    '•   •   :•   .,   •   •   ,          ,,•        ,,'...                 _..   ,.




            ·roRTI.AND                                   . . SALE                                                                        . EUGENet·
     BOONE dteg<>n St.{suti~ 1045                    3865 \Nol\/erihe Ave, NE;'E0 1                                           1400'Executive PiifRw!iy,:Stiit~ 200
   , ~rt!and,. O~egon97232~2180                      s~lem; Oregcih 97305712(;8                                                 Eugen~, Otego» 9741fl.i2158
                    Case 3:20-cv-02251-HZ           Document 1             Filed 12/23/20     Page 11 of 12




                                                                          BUREAU OF IABO~ANO 1N0USTRIES
                                                                           Civil Ri~ntsbivisionCompiaintofuoiawi~, Practi~ ·


    be pps~ibJe fCJr · .. w~ter spider'' Iaka·person bringing stowers,freight, to give BrandUru:ge items tendering
    a .higher-takt time. ClaY·said techri.icafiy yes. tthen pointed oulBrandi'~ 99. 67% ofthe cutv:e:theweek]mot
    fo,het,,misca.rriage rendering' a Wrongful terfuinationin my opinion.. A mattlpul:afod takt tim~ 4etermined by
  · the waterspiciet and what you :~etto stow per size.          ·                                               ·
    t     On luly-25, 2019,J was·:on,;a:walki.¢:.-talldetcyitlg t.o gl;).thql.dofmy~~~gerNi9~,J;ayar~;- Jqhn;:
    Clarkoame behmd'me an4 s~d/'Yo:u bitch as,s/' ~d 'threw:s911.1ethillg a'.hne.
  • 8.1     J t~PPI1e4Mr: .QJarl.f~'\:Jeh~y~prtpRe~pondenfls human,tesources. Althotrgh they ackno:wledged
    that tlle beM-viPr was a:form of:harassmertt, no ·corrective action was taken..             ·             · ··
    9~       Due to stress: from work, trequestedto take· two days,)tily 26. and July 27, 2() t2, off {r9m v.ror~-
    10..     AsJ walked to my-vehick assQCiat¢ "Clayt9p" wamedome pf:Mr .Ol~t;lt _n,:iakmg ~-r~talitqry .tfu;e13.-Ho
. " setme:up.1 saffu niycat';ne.rve>-us, smoked'a cig~ette·and wentbackinto h.r. riifilri office to telLtheriL ·
   · 11.     On rny fitstcl12y back from h,r/s Jnitial investigation Lfeltptotected .pet:my·telephomc;conv.ersatfon
    ·with h.r.:i-ep ~ID'allHµguJet~ On myJasLbteakatapprox. i4:45-Mr;Cfark aiii1.¢h~cke,d,me Aatdfatb.¢ hl'eal{
    room as Iwas alre~cl)(mtherefrigetatot. Mr.,Clark apptQa:che4.tne n◊tJhim.
    12.       On Monday July 29th:1-W~iit to,th~JiAultncnJiah Co~ty Sheriff's· Offjce ~114 ijled,: i:i;coDJ,plaint
   ·agfli,nst Mt;:Cfark tb~e:n,u.nibet ·1}>:..4387&)'. 'The deputy lspoke,with and filed. the complaintsaid he would:
    go fo m,y-wqrlc lpc.ation•.
    13.      After 11'.lY reporting;,.Respondentsubjected me to·ahostilework envitontn¢nt including; ~µt11C>t
   limited tb, the followfog:                                                                           .
    a,.   _Respondent assigned me;to less desirable Jobs and ch8Ilged my sclledule;
    b.     lwas yelled atand talked_down. to by m:~~ager: Renee Bradbµry and gther supervisors,:"and
   ,associates ·                              ·
   c~_   lw~s.J9rc,ed tq take time offwithoutpay'lo:avoid harassment 'alworkI and
   cl. . Respondent sent me.home onAugustJ4, 2019, without pay to conc:bict aninvestigati,qn'fut<;i my
   complaintofmanager GaryBifly.                                ·
    e.     the. rolloWing day !was trucen, :off c)tderpick,et machine ,dutie$ at appro~. lpm .and forced to ;go to
   •manual .stow by or4et'Qfl\itgt '~Cassi~~· to: which 1;obje9tecl.
    f;     Blat1.tµt l::Qntµiuoqs, 1:iID'ass,m,entrendered-my obtaining clirrent day:.statsheet:for-order picker
    machi,qe operator and going.to main ,office Sr. Ops Nate proimg twas·at doub1¢ m¢:Pt94~~\i911,,:Qf9~e:r
    assocfateCs}                                                                                                                         ll
   J4. .     As of the date ofthis:co,mpl¢nt; I amstill employed byR~spC>nclent, lcreateda order picker audit
   syst¢rt1,fot 'fue v;-~Ml;- ~ea to which Twork. I was also asked to write S.O,P.' s by my operations lot the v.rt.a.
    as:welt
   15.                                        to
          •On Sept..6th2019 I was refused irtspe·ctand copy my employee personnel fikby- Shelley
   Erickson !?-Md 11.r. representativ~ Mdhet dowmfri~J:i;r; as~o.c,iate ~'Jolrn''; ·   ··      ·
                                ·.                    ·   '   e<lon ,v: e-s'de
        .. :PORTLAND' ..                                . SALEM                                             -EUGENE·
    ~9!>NEQregon,~i;;;~µft(!)Q45                   ;38§5Wolverihe•Av9; NE; E~r                  14oo'Executivt'i:Parkway, Suite' 200 ·
    Poitla_nd,·Qri9on 97i32:.:mo'                  ,Salem, Oregon 97305~1268                       Eµgene; Or<igorf9!49ls215~ .
                 Case 3:20-cv-02251-HZ                                        Document 1                   Filed 12/23/20                         Page 12 of 12




 I believe Respop:dcmt s:ubj~qtecl mtcrto ~ A<>stile work envirori:ment. and tetaliatecl ,against me,pecau:se oftny
·wb.istlebtowiiig:aPtiVjtiei;,~:J ll~ve given lliilltipie.staternertts: ofvet1'a.l, w:d®I1;Mdema'U p:ertajr.ilng to ~~·
 above;men:tioned.etmore. Thave'addittona1 facts to•'the:·above:n1~p.tici11ecl whicl.i•f;U'e ay.ailaoleuponreqµest.



mk/19-05220\ 8.2l>i20J 9 ·




        l llel'.y!>y g9¢liite mider penalty ofperjury thaHhe above statemenHs true and. correct to the best ofmy
        kr,o\\iJedge arui beli~f; <:1M·tfoitJJ1nder$tmid 'it, is ma9e_f9r :J.lse ;:is ~yid~.µQ~in llll pf.fiquti :p1·0:ce~9.ing:'·•
                             • • , • • • •, . .       0    •   ••   ••   ••      ·-·   .·,•• •   .:,   -   ••   • ••   --•:   ••   •••   ••   •   •   ,   ·,   ,   ••••




        i m1derstm1tt:1Mt the ahcive staJeinentis ,t:p.ublic recoid and tha:t;th¢ 1Qf<5tii#tj?J11 Ji<;i;9fu:m1;tY. ~e
        st}jsclo~~ii Jo J1p.y,1t~r,~9~,<a{:ilny time.                     ·..·


        Your'signature: t·~••·-d/4;;;,
                               •. ·..,fJ.,"-Z
                                          . . . ·Z1·~1,~~:::::::::~~~~~~',.;L.,,..,,......,..,..,,...,,..,......,.,.__,..--::-::-:---,---,---c---:-=---;,-:--,,--,-~h~~F
                                                  ·('5.·
